Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 38 is objected to because of the following informalities:  there is an obvious typo in the word “leaning”. Apparently, it should be spelled as “learning”. 
Appropriate correction is required.

Response to Amendment
This Office Action is in response to Amendments filed on 05/04/2022, wherein Claims 1-3, 10, 13, and 14 have been amended. Claims 1-20 are pending.

Response to Arguments
Regarding 35 USC 112(a) rejection: Applicant's arguments filed on 07/07/2022, with respect to 35 USC 112(a) rejection, have been fully considered and they are persuasive. The 35 USC 112(a) rejection issued in the Non-Final rejection, is withdrawn. However, the amendments made in response to the Non-Final Office Action, triggered new grounds of rejection.  

Regarding 35 USC 103 rejection: Applicant’s arguments filed on 07/07/2022 with respect to claims 1-5 15-19 6-10 13-14 20-21 23-25 34-37 11-12 22 26 27-28, have been considered but are moot because of the new ground of rejection necessitated by the amendments. Claims 1-14, 18, 19, and 27-37 have been cancelled. Claims 15-17, 20 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 15:
This claim includes limitation that is not clearly described in the specification. This limitation is: “a plurality of positions”. There is no clarification in the written description on what “a plurality of positions” is and how it is defined.  
The examiner will attempt to examine these claims on the merits as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kypris et al., IEEE SENSORS JOURNAL, VOL. 17, NO. 4, FEBRUARY 15, 2017, pp. 1165 – 1174, “3-D Displacement Measurement for Structural Health Monitoring Using Low-Frequency Magnetic Fields”, (hereinafter Kypris) in view of US20170089726 to Scherr et al. (hereinafter Scherr), and in further view of US20200372362A1 to Kim (hereinafter Kim).

Regarding Claim 15: Kypris discloses:
“A method for monitoring a structural element (Fig. 1, p.1166 – “We present a low-frequency magnetic 3-D positioning system that employs a pair of rectangular triaxial coils, which can be used as transmitter (TX) and receiver (RX) interchangeably. The sensor nodes can be attached to a concrete surface after the structure has been erected (Fig. 1a)… This would be particularly suitable for Design for Manufacture and Assembly (DFMA) for civil infrastructure, and would enable alignment of premanufactured concrete blocks (Fig. 1d).”)”, comprising:
“providing a magnetometer” (Fig. 1, page 1167 – “we use three mutually perpendicular coils, both at transmitter (TX) and receiver (RX), which from now on, will be referred to as triaxial coils. If the physical channel model (i.e. magnetic field distribution) of the system is known, one can obtain position estimates of the RX w.r.t. TX”) “and a magnet” (p.1167 – “Low frequency magnetic-induction based positioning systems use coils to generate and detect magnetic fields in the near-field region… we use three mutually perpendicular coils, both at transmitter (TX) (interpreted as magnet, added by examiner) and receiver (RX);
“producing a first data set by measuring characteristics of a magnetic field of the magnet at each of a first plurality of positions of the magnetometer in relation to the magnet, the first dataset comprising the measured characteristics of the magnet, and the first plurality of positions” (page 1170 – “In order to assemble the channel matrix S, we extracted the amplitude of the coil self-resonant frequency (125 kHz) from the magnitude spectrum |Si j (ω)| and the sign from phase spectrum arg(Si j (ω)), for all 9 Fourier spectra Si j (ω). This procedure was repeated 1000 times, once for each 3-D position within the 30 mm × 30 mm × 30 mm cube (interpreted as first dataset of a first plurality of positions, added by examiner), in order to construct the family of matrices Sk,l,m, where k, l and m correspond to the indices of the x, y and z positions respectively”);
“mounting the magnetometer on the structural element” (Fig. 1, page 1167 – “we use three mutually perpendicular coils, both at transmitter (TX) and receiver (RX), which from now on, will be referred to as triaxial coils. If the physical channel model (i.e. magnetic field distribution) of the system is known, one can obtain position estimates of the RX w.r.t. TX”);
“measuring characteristics of the magnetic field of the magnet” (p.1167 – “Low frequency magnetic-induction based positioning systems use coils to generate and detect magnetic fields in the near-field region… we use three mutually perpendicular coils, both at transmitter (TX) (interpreted as magnet, added by examiner) and receiver (RX), which from now on, will be referred to as triaxial coils. If the physical channel model (i.e. magnetic field distribution) of the system is known, one can obtain position estimates of the RX w.r.t. TX”);
“using the magnetometer mounted on the structural element” (page 1166 – “We present a low-frequency magnetic 3-D positioning system that employs a pair of rectangular triaxial coils, which can be used as transmitter (TX) and receiver (RX) interchangeably. The sensor nodes can be attached to a concrete surface after the structure has been erected (Fig. 1a). Additionally, since the sensor nodes are embeddable in concrete without any signal attenuation, they can be poured along with the concrete mix at manufacture”);
	Kypris is silent on:
“producing a second data set by mapping components of the magnetic field of the magnet at a second plurality of positions of the magnetometer in relation to the magnet, based on the first data set and using a machine-learning algorithm; mounting the magnet on a surface adjacent the structural element so that the magnetometer is positioned within a magnetic field of the magnet; determining a position of the magnetometer mounted on the structural element in relation to the magnet based on the characteristics of the magnetic field measured using the magnetometer mounted on the structural element, and the second dataset”.
	However, Scherr discloses:
“producing a second data set by mapping components of the magnetic field of the magnet at a second plurality of positions of the magnetometer in relation to the magnet, based on the first data set” (para 0035 – “Controller 240 may include one or more circuits associated with determining a position of movable object 210 based on a moving magnetic field produced by magnet 220… For example, controller 240 may receive one or more input signals from magnetic sensor 230, and may use the one or more input signals to generate an output signal that identifies the position of movable object 210 (interpreted as a second data set, added by examiner)”);
“mounting the magnet on a surface adjacent the structural element so that the magnetometer is positioned within a magnetic field of the magnet” (Fig. 1; para 0014 – “A magnetic sensor may be configured to sense components of a magnetic field being generated by a magnet connected to a movable object (interpreted as the structural element, added by examiner)… the magnet (and the magnetic field) may be moving with the movable object… ”; para 0032 – “magnetic sensor 230 may be placed at a position relative to magnet 220 such that magnetic sensor 230 may detect components of a magnetic field generated by magnet 220”; para 0029 – “In some implementations, movable object 210 may be connected (e.g. mechanically) to magnetic sensor 230 instead and magnet 220 is not moving.”);
“determining a position of the magnetometer mounted on the structural element in relation to the magnet based on the characteristics of the magnetic field measured using the magnetometer mounted on the structural element, and the second dataset” (para 0019 – “Implementations described herein may relate to a magnetic sensor configured to determine a position of a movable object, to which a magnet is connected, based on a set of sensed components of a magnetic field (interpreted as a second data set, added by examiner) (produced by the magnet) corresponding to a set of axes… the sensed components of the magnetic field may correspond to axes of a Cartesian coordinate system (e.g., an x-axis, a y-axis, a z-axis, etc.) and/or one or more other axes (e.g., an axis that is not orthogonal to the x-axis, the y-axis, and/or the z-axis). Determining the position of the movable object (i.e. structural element, added by examiner) in this manner improves coverage of the magnetic sensor, error detection of the magnetic sensor, and/or plausibility checking capability of the magnetic sensor”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris, as taught by Scherr, in order to improve the accuracy of determining the position of the magnetometer in relation to the magnet.
	Both Kypris and Scherr are silent on:
“using a machine-learning algorithm”.
	However, Kim discloses:
“using a machine-learning algorithm” (para 0099 – “The processor (210) can perform machine learning based on the first machine learning model (430), second data set (450), and label information for the second data set (450). In the second stage (440), the processor (210) can acquire the second machine learning model (460). Since the second machine learning model (460) is based on the first machine learning model (430), it can reflect both the first data set (420) and second data set (450).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr combination, as taught by Kim, in order to elevate the accuracy of monitoring the structural element taking advantage of the machine learning algorithm for two different data sets.

Regarding Claim 16: The Kypris/Scherr/Kim combination discloses the system of Claim 15 (see the rejection for claim 15). 
Kypris is silent on:
“wherein measuring characteristics of the magnetic field of the magnet using the magnetometer mounted on the structural element comprises measuring characteristics of the magnetic field in three orthogonal directions”. 
	However, Scherr discloses: 
“wherein measuring characteristics of the magnetic field of the magnet using the magnetometer mounted on the structural element comprises measuring characteristics of the magnetic field in three orthogonal directions” (para 0020 – “the magnetic sensor includes a set of sensing elements, where each sensing element is configured to sense a component of the magnetic field corresponding to one of M axes (e.g., an x-axis, a y-axis, a z-axis, an axis that is not orthogonal to the x-axis, the y-axis, and/or the z-axis, etc.”; Fig. 1; para 0014 – “A magnetic sensor may be configured to sense components of a magnetic field being generated by a magnet connected to a movable object (interpreted as the structural element, added by examiner)… the magnet (and the magnetic field) may be moving with the movable object… ”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr/Kim combination, as taught by Scherr, in order to improve the accuracy of determining the distance change between the permanent magnet and the magnetometer.
 
Regarding Claim 17: The Kypris/Scherr/Kim combination discloses the system of Claim 15 (see the rejection for claim 15). 
Kypris is silent on:
“wherein measuring characteristics of the magnetic field of the magnet using the magnetometer mounted on the structural element comprises measuring a strength of the magnetic field”.
	However, Scherr discloses:
“wherein measuring characteristics of the magnetic field of the magnet using the magnetometer mounted on the structural element comprises measuring a strength of the magnetic field” (para 0038 – “sensing element 310 may include a magnetoresistance (MR) sensor, comprised of a magnetoresistive material (e.g., nickel iron (NiFe)), where the electrical resistance of the magnetoresistive material may depend on a strength (i.e. the magnetic field strength, which is the main characteristics of the magnetic field, is measured, added by examiner) and/or a direction of the magnetic field present at the magnetoresistive material.”; Fig. 1; para 0014 – “A magnetic sensor may be configured to sense components of a magnetic field being generated by a magnet connected to a movable object (interpreted as the structural element, added by examiner)… the magnet (and the magnetic field) may be moving with the movable object… ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr/Kim combination, as taught by Scherr, in order to improve the accuracy of determining the characteristics of the magnetic field, measured by magnetometer.

Regarding Claim 38: The Kypris/Scherr/Kim combination discloses the system of Claim 15 (see the rejection for claim 15). 
Kypris is silent on:
“wherein the machine learning algorithm is a neural network”.
	However, Kim discloses:
“wherein the machine learning algorithm is a neural network” (para 0066 – “The machine learning model can be constructed by considering the application field of the learning model, purpose of learning, computer performance of the apparatus, etc. The machine learning model, for instance, can be a model based on neural network.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr/Kim combination, as taught by Scherr, in order to improve the accuracy and quality of predicting a structure response to the force action.

Regarding Claim 40:  Kypris/Scherr/Kim combination discloses the system of Claim 15 (see the rejection for claim 15). 
	Regarding the limitation “wherein producing the first data set further comprises moving the magnet to each of the first plurality of positions”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the magnet to a plurality of the position to produce the data set, since it is the common experimental practice applied by any experienced engineer.

Regarding Claim 41:  Kypris/Scherr/Kim combination discloses the system of Claim 15 (see the rejection for claim 15). 
Regarding the limitation “wherein moving the magnet to each of the first plurality of positions comprises moving the magnet in three dimensional space”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider a magnet moving in three dimensional space, since the magnet itself is a three-dimensional object and it is obvious that it would be moving in the three-dimensional space.

Regarding Claim 42:  Kypris/Scherr/Kim combination discloses the system of Claim 15 (see the rejection for claim 15). 
Kypris is silent on:
“further comprising: providing a computing device; and inputting the second data set to the computing device; and determining the position of the magnetometer mounted on the structure in relation to the magnet based on the characteristics of the magnetic field measured using the magnetometer mounted on the structural element and the second dataset, using the computing device”.
	However, Scherr discloses:
““further comprising: providing a computing device; and inputting the second data set to the computing device; and determining the position of the magnetometer mounted on the structure in relation to the magnet based on the characteristics of the magnetic field measured using the magnetometer mounted on the structural element and the second dataset, using the computing device” (para 0035, 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr/Kim combination, as taught by Scherr, in order to improve the accuracy of determining the position of the magnetometer in relation to the magnet.

Regarding Claim 43:  Kypris/Scherr/Kim combination discloses the system of Claim 15 (see the rejection for claim 15). 
Kypris is silent on:
“wherein the second data set reflects a relationship between three dimensional vectors of the magnetic field of the magnet, and three dimensional vector positions of the magnet in relation to the magnetometer”.  
	However, Scherr discloses:
“wherein the second data set reflects a relationship between three dimensional vectors of the magnetic field of the magnet, and three dimensional vector positions of the magnet in relation to the magnetometer” (para 0019 – “Implementations described herein may relate to a magnetic sensor configured to determine a position of a movable object, to which a magnet is connected, based on a set of sensed components of a magnetic field (interpreted as a second data set, added by examiner) (produced by the magnet) corresponding to a set of axes… the sensed components of the magnetic field may correspond to axes of a Cartesian coordinate system (e.g., an x-axis, a y-axis, a z-axis, etc.) and/or one or more other axes (e.g., an axis that is not orthogonal to the x-axis, the y-axis, and/or the z-axis) (interpreted as a three dimensional vector, added by examiner). Determining the position of the movable object (i.e. structural element, added by examiner) in this manner improves coverage of the magnetic sensor, error detection of the magnetic sensor, and/or plausibility checking capability of the magnetic sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris, as taught by Scherr, in order to improve the accuracy of determining the position of the magnetometer in relation to the magnet.

Regarding Claim 44:  Kypris/Scherr/Kim combination discloses the system of Claim 15 (see the rejection for claim 15). 
Kypris is silent on:
“wherein the second dataset comprises: the measured characteristics of the magnet at each of the first plurality of positions; the first plurality of positions; the mapped components of the magnetic field of the magnet at the second plurality of positions; and the second plurality of positions”.  
	However, Scherr discloses:
“wherein the second dataset comprises: the measured characteristics of the magnet at each of the first plurality of positions; the first plurality of positions; the mapped components of the magnetic field of the magnet at the second plurality of positions; and the second plurality of positions” (para 0019). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris, as taught by Scherr, in order to improve the accuracy of determining the position of the magnetometer in relation to the magnet.

	Claims 20-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtis/Scherr/Kim combination and in further view of US20180313933 to Hautson (hereinafter, ‘Hautson’).

Regarding Claim 20: Kypris/Scherr/Kim combination discloses the system of Claim 15 (see the rejection for claim 15). 
The Kyrtis/Scherr/Kim combination is silent on:
“further comprising determining a deflection of the structural member when the structural member is subjected to a load by calculating a difference between a position of the magnetometer on the structural member in relation to the magnet when the structural member is not subjected to the load, and a position of the magnetometer on the structural member in relation to the magnet when the structural member is subjected to the load” (para 0008 – 0014 – “A first subject of the invention is a method for estimating the position of a magnet, said magnet being moved relative to a magnetometer array comprising a plurality of magnetometers, each magnetometer being able to measure a magnetic field generated by said magnet along at least one measurement axis, the method including the following steps: a) measuring, with each magnetometer, a reference magnetic field at a reference time; b) assigning a reference position to the magnet at said reference time; c) measuring a magnetic field generated by said magnet with each magnetometer, at a measurement time subsequent to the reference time; d) calculating a differential magnetic field representing a difference, for each magnetometer (interpreted as a difference between being under the load and without it, added by examiner), between the magnetic field measured in step c) and the reference magnetic field measured in step a); e) on the basis of each differential magnetic field and of an estimation of said reference position, estimating a position of said magnet at said measurement time; and f) reiterating steps c) to e) on the basis of the estimation obtained in step e), while incrementing the measurement time (i.e. estimating the difference between positions, added by examiner)”).
	Scherr further discloses:
“position of the magnetometer on the structural member” (Fig. 1; para 0014 – “A magnetic sensor may be configured to sense components of a magnetic field being generated by a magnet connected to a movable object (interpreted as the structural element, added by examiner)… the magnet (and the magnetic field) may be moving with the movable object… ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr/Kim combination, as taught by Hautson, in order to improve the accuracy of determining the difference between the positions of the magnetometer when the structural member is experiencing a load, and without such load. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret the change of distance between the magnet and the magnetometer as deflection, since the deflection is simply a change in distance, and interpret each magnetometer in an array as a separate entity.

Regarding Claim 21: Kypris/Scherr/Kim combination discloses the system of Claim 15 (see the rejection for claim 15). 
The Kyrtis/Scherr/Kim combination is silent on:
“further comprising determining a deflection of the structural member by calculating a difference between a position of the structural member in relation to the magnet at a first time, and a position of the structural member in relation to the magnet at a second time”.
However, Hautson discloses:
“further comprising determining a deflection of the structural member by calculating a difference between a position of the structural member in relation to the magnet at a first time, and a position of the structural member in relation to the magnet at a second time” (para 0008 – 0014 – “A first subject of the invention is a method for estimating the position of a magnet, said magnet being moved relative to a magnetometer array comprising a plurality of magnetometers, each magnetometer being able to measure a magnetic field generated by said magnet along at least one measurement axis, the method including the following steps: a) measuring, with each magnetometer, a reference magnetic field at a reference time; b) assigning a reference position to the magnet at said reference time (i.e. at a first time, added by examiner); c) measuring a magnetic field generated by said magnet with each magnetometer, at a measurement time subsequent to the reference time (i.e. at a second time, added by examiner); d) calculating a differential magnetic field representing a difference, for each magnetometer (interpreted as each magnetometer can be used separately as one device, added by examiner), between the magnetic field measured in step c) and the reference magnetic field measured in step a); e) on the basis of each differential magnetic field and of an estimation of said reference position, estimating a position of said magnet at said measurement time; and f) reiterating steps c) to e) on the basis of the estimation obtained in step e), while incrementing the measurement time (i.e. estimating the difference between positions, added by examiner)”; para 0059 – “Another subject of the invention is a device for locating a movable magnet (interpreted as being interchangeable with location of the magnetometer and the stationary magnet, added by examiner)… the device including a processor configured to receive, at each measurement time, the measurements delivered by each magnetometer (interpreted as it can be just one magnetometer, added by examiner), and to implement the method described in this patent application, so as to determine a position of the magnet (interpreted as being either the position of a magnet or a magnetometer, added by examiner) at each measurement time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr/Kim combination, as taught by Hautson, in order to improve the accuracy of determining the distance change between the permanent magnet and the magnetometer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret the change of distance between the magnet and the magnetometer as deflection, since the deflection is simply a change in distance, and interpret each magnetometer in an array as a separate entity.

Regarding Claim 23: Kypris/Scherr/Kim/Hautson combination discloses the system of Claim 21 (see the rejection for claim 21). 
The Kyrtis/Scherr/Kim combination is silent on:
“further comprising determining a dynamic response of a retraction of the deflection of the structural member”.
However, Hautson further discloses: 
“further comprising determining a dynamic response of a retraction of the deflection of the structural member” (para 0008 – 0014 – “A first subject of the invention is a method for estimating the position of a magnet, said magnet being moved relative to a magnetometer array comprising a plurality of magnetometers, each magnetometer being able to measure a magnetic field generated by said magnet along at least one measurement axis, the method including the following steps: a) measuring, with each magnetometer, a reference magnetic field at a reference time; b) assigning a reference position to the magnet at said reference time (i.e. at a first time, added by examiner); c) measuring a magnetic field generated by said magnet with each magnetometer, at a measurement time subsequent to the reference time (i.e. at a second time, added by examiner); d) calculating a differential magnetic field representing a difference, for each magnetometer (interpreted as each magnetometer can be used separately as one device, added by examiner), between the magnetic field measured in step c) and the reference magnetic field measured in step a); e) on the basis of each differential magnetic field and of an estimation of said reference position, estimating a position of said magnet at said measurement time; and f) reiterating steps c) to e) on the basis of the estimation obtained in step e), while incrementing the measurement time (i.e. estimating the difference between positions, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr/Kim/Hautson combination, as taught by Hautson, in order to improve the accuracy of determining the distance change between the permanent magnet and the magnetometer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret the change of distance between the magnet and the magnetometer as the retraction of the deflection, since the retraction, as well as the deflection, is simply a change in distance.

Regarding Claim 24: Kypris/Scherr/Kim/Hautson combination discloses the system of Claim 21 (see the rejection for claim 21). 
Kypris/Scherr/Kim/Hautson combination is silent on:
“wherein determining a deflection of the structural member further comprises: a) calculating a difference between a position of the structural member in relation to a first reference axis and the magnet at the first time, and a position of the structural member in relation to the first reference axis and the magnet at the second time; b) calculating a difference between a position of the structural member in relation to a second reference axis and the magnet at the first time, and a position of the structural member in relation to the second reference axis and the magnet at the second time; and c) calculating a difference between a position of the structural member in relation to a third reference axis and the magnet at the first time, and a position of the structural member in relation to the third reference axis and the magnet at the second time; the first, second and third reference axes being orthogonal”.
Hautson further discloses: 
“wherein determining a deflection of the structural member further comprises: a) calculating a difference between a position of the structural member in relation to a first reference axis and the magnet at the first time, and a position of the structural member in relation to the first reference axis and the magnet at the second time; b) calculating a difference between a position of the structural member in relation to a second reference axis and the magnet at the first time, and a position of the structural member in relation to the second reference axis and the magnet at the second time; and c) calculating a difference between a position of the structural member in relation to a third reference axis and the magnet at the first time, and a position of the structural member in relation to the third reference axis and the magnet at the second time”  (para 0087 – “differential measurement … calculating a differential magnetic field ΔBi(tn), which represents a difference between the magnetic field Bi(tn) measured in step 130 and the reference magnetic field Bi(tref) measured in step 100. For each magnetometer, the difference is calculated by subtracting, axis by axis, components of the magnetic field at the current time and at the reference time. A vector of differential measurements ΔB(tn), comprising all of the differential magnetic fields ΔBi(tn) of the magnetometers in question, is thus formed. In this example, in which the array contains 32 triaxial magnetometers, the vector ΔB(tn) contains 96 terms, each term representing a measurement, along one axis, of the differential magnetic field taken by a magnetometer 10 i.”; para 0094 – “the state vector includes the estimations: of the coordinates of the magnet, at the current time tn and at the reference time tref, along each axis X, Y, Z of the frame of reference R associated with the holder; components mx, my, mz, of the magnetic moment of the magnet along the respective axes X, Y, Z of the frame of reference R at each of these times”); 
“the first, second and third reference axes being orthogonal” (para 0006 – “where an x-axis, the y-axis and the z-axis are at right angles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr/Kim/Hautson combination, as taught by Hautson, in order to improve the accuracy of determining the distance change between the permanent magnet and the magnetometer using all three axes of Cartesian coordinate system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret the change of distance between the magnet and the magnetometer as deflection, since the deflection is simply a change in distance.

Regarding Claim 25: Kypris/Scherr/Kim/Hautson combination discloses the system of Claim 21 (see the rejection for claim 21). 
Kypris further discloses: 
“further comprising generating a notification when the deflection of the structural member exceeds a predetermined value” (p. 1173 – “The sensor can be used for the structural health monitoring of civil structures, such as roads, railroads and bridges, helping to warn of impending failure and informing repair operations for improving safety conditions”). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kyrtis/Scherr/Kim/Hautson combination and in further view of US20090024336 to Tatom et al. (hereinafter, Tatom).

Regarding Claim 22: The Kypris/Scherr/Hautson combination discloses the system of Claim 21 (see the rejection for claim 21). 
Kypris is silent on:
“further comprising determining a maximum load on a roadway supported at least in part by the structural member by measuring loads on the roadway and identifying the load on the roadway when the deflection of the structural member reaches a predetermined maximum value”.
However, Tatom discloses:
“further comprising determining a maximum load on a roadway supported at least in part by the structural member by measuring loads on the roadway and identifying the load on the roadway when the deflection of the structural member reaches a predetermined maximum value” (para 0053 – “It should also be noted that by using appropriately selected thresholds, discrimination between trucks, particular large, heavy trucks, will occur in virtually all situations at highway speeds… an appropriately selected threshold without an envelope may be all that is required to discriminate between trucks. Such a truck discrimination algorithm may run concurrently with and cooperate with a weight determining algorithm by identifying those spikes that exceed a low threshold as belonging to a single truck, and performing weight determining algorithms on those identified spikes. Where a processor speed is sufficiently fast, which should be well within processor capability today, a single processor may be used to implement both algorithms during passage of a single truck, or a pair of processors may be used, each performing one of the algorithms”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr/Hautson combination, as taught by Tatom, to be able to determine a load on the roadway in real time and ensure the safety of the bridge usage.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kyrtis/Scherr/Kim combination and in further view of  US4463314A to Wilson (hereinafter Wilson).
Kypris is silent on:
“wherein producing the first data set further comprises: measuring only the magnetic field of the earth at each of first plurality of positions; and subtracting components of the earth's magnetic field from components of the magnetic field of the magnet as measured at each of the first plurality of positions”.
	However, Wilson discloses:
“wherein producing the first data set further comprises: measuring only the magnetic field of the earth at each of first plurality of positions; and subtracting components of the earth's magnetic field from components of the magnetic field of the magnet as measured at each of the first plurality of positions” (“Col. 2, ll. 29 – 39: “In FIG. 1, the earth's magnetic field as represented by solid lines 10 may be distorted as indicated by dotted lines 10' by the presence of a vessel, such as surface ship 12. A magnetic detector 14 is in a position to detect this change in the magnetic field caused by the surface vessel. One commonly utilized magnetic detector is a magnetometer which is permanently placed into position and thereafter nulled so as to eliminate the influence of the earth's magnetic field in order to better detect the presence of a vessel so that appropriate action may be taken in response to the detection”; Col. 3, ll. 52 – 61: “After the initial pulse, a new magnetometer reading may be taken and compared with the initial reading to determine if the new field seen by the magnetometer is larger or smaller. If the field seen is smaller, the pulses supplied to magnetizing winding 42 are gradually increased in magnitude and readings are taken as before, until the magnetometer output is substantially nulled by the presence of a magnetic field of a certain value to cancel the earth's magnetic field at the magnetometer location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring a structural element disclosed by Kypris/Scherr/Kim combination, as taught by Wilson, in order to eliminate the additional errors possibly caused by the influence of the Earth’s magnetic field.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2857

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863